NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIO NOYOLA,                                   No.    18-35350

                Plaintiff-Appellant,            D.C. No. 4:16-cv-05041-EFS

 v.
                                                MEMORANDUM*
STEVEN HAMMOND, M.D., Chief
Medical Officer of the Washington
Department of Corrections; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Edward F. Shea, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Washington state prisoner Mario Noyola appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a district court’s summary judgment on the basis of

qualified immunity. Glenn v. Washington County, 673 F.3d 864, 870 (9th

Cir. 2011). We affirm.

      The district court properly granted summary judgment on Noyola’s Eighth

Amendment claim on the basis of qualified immunity because defendants’ conduct

did not violate clearly established law. See Plumhoff v. Rickard, 572 U.S. 765,

778-79 (2014) (defendants sued under § 1983 are entitled to qualified immunity

unless they violated a right that was clearly established; “a defendant cannot be

said to have violated a clearly established right unless the right’s contours were

sufficiently definite that any reasonable official in the defendant’s shoes would

have understood that he was violating it”).

      The district court did not abuse its discretion by denying Noyola’s motion to

alter or amend under Fed. R. Civ. P. 59(e) because Noyola failed to demonstrate

any basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for relief under Rule 59(e)). Contrary to Noyola’s contention, the district court

considered the proper factors and adequately articulated its reasoning.

      AFFIRMED.

                                          2                                    18-35350